Securities Act File No. 333-192305 Investment Company Act File No. 811-22912 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933/X/ PRE-EFFECTIVE AMENDMENT NO.// POST-EFFECTIVE AMENDMENT NO. 22/X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940/X/ AMENDMENT NO. 25/X/ (Check appropriate box or boxes.) DREYFUS BNY MELLON FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York10166 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (212) 922-6000 Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy To: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement. 2. Part C to the Registration Statement (including signature page). 3. Exhibit (p)(i) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file the code of ethics of the Registrant, Dreyfus, EACM, Newton and Standish as Exhibit (p)(i) to Item 28 to the Registration Statement on Form N-1A.This Post-Effective Amendment does not modify any other part of the Registration Statement. DREYFUS BNY MELLON FUNDS, INC. PART C OTHER INFORMATION Item 28. Exhibits (a)(i) Registrant’s Articles of Incorporation are incorporated by reference to Exhibit (a)(i) of the Registration Statement on Form N-1A, filed on November 13, 2013. (a)(ii) Articles Supplementary are incorporated by reference to Exhibit (a)(ii) of the Registration Statement on Form N-1A, filed on November 13, 2013. (a)(iii) Articles Supplementary are incorporated by reference to Exhibit (a)(iii) of Post-Effective Amendment No. 6 to the Registration Statement on Form N1-A, filed on March 19, 2014 (“Post-Effective Amendment No. 6”). (a)(iv) Articles Supplementary are incorporated by reference to Exhibit (a)(iii) of Post-Effective Amendment No. 4 to the Registration Statement on Form N1-A, filed on February 18, 2014 (“Post-Effective Amendment No. 4”). (a)(v) Articles Supplementary are incorporated by reference to Exhibit (a)(v) of Post-Effective Amendment No. 21, filed on February 26, 2015 (“Post-Effective Amendment No. 21”). (a)(vi) Articles of Amendment are incorporated by reference to Exhibit (a)(v) of Post-Effective Amendment No. 16 to the Registration Statement on Form N 1-A, filed on November 24, 2014 (“Post-Effective Amendment No. 16”). (a)(vii) Articles Supplementary are incorporated by reference to Exhibit (a)(vi) of Post-Effective Amendment No. 16. (b) Registrant’s By-Laws are incorporated by reference to Exhibit (b) of Pre-Effective Amendment No. 4 to the Registration Statement on Form N-1A, filed on January 22, 2014 (“Pre-Effective Amendment No. 4”). (c) Not applicable. (d)(i) Management Agreement for Dreyfus Global Emerging Markets Fund, Dreyfus Yield Enhancement Strategy Fund and Dreyfus Emerging Markets Debt U.S. Dollar Fund is incorporated by reference to Exhibit (d)(i) of Post-Effective Amendment No. 16. (d)(ii) Sub-Investment Advisory Agreement for Dreyfus Global Emerging Markets Fund between The Dreyfus Corporation (“Dreyfus”) and Newton Capital Management Limited (“Newton”) is incorporated by reference to Exhibit (d)(ii) of Pre-Effective Amendment No. 4. (d)(iii) Management Agreement for Dreyfus Alternative Diversifier Strategies Fund, Dreyfus Select Managers Long/Short Fund and Dreyfus TOBAM Emerging Markets Fund is incorporated by reference to Exhibit (d)(iii) of Post-Effective Amendment No. 6. (d)(iv) Portfolio Allocation Management Agreement for Dreyfus Select Managers Long/Short Fund between Dreyfus and EACM Advisors LLC (“EACM”) is incorporated by reference to Exhibit (d)(iv) of Post-Effective Amendment No. 6. (d)(v) Sub-Investment Advisory Agreement for Dreyfus Select Managers Long/Short Fund between Dreyfus and Kingsford Capital Management, LLC (“Kingsford”) is incorporated by reference to Exhibit (d)(v) of Post-Effective Amendment No. 21. (d)(vi) Sub-Investment Advisory Agreement for Dreyfus Select Managers Long/Short Fund between Dreyfus and Owl Creek Asset Management, L.P. (“Owl Creek”) is incorporated by reference to Exhibit (d)(v) of Post-Effective Amendment No. 6. (d)(vii) Sub-Investment Advisory Agreement for Dreyfus Select Managers Long/Short Fund between Dreyfus and Sirios Capital Management, L.P. (“Sirios”) is incorporated by reference to Exhibit (d)(vii) of Post-Effective Amendment No. 6. (d)(viii) Sub-Investment Advisory Agreement for Dreyfus Select Managers Long/Short Fund between Dreyfus and Standard Pacific Capital, LLC (“Standard Pacific”) is incorporated by reference to Exhibit (d)(viii) of Post-Effective Amendment No. 21. (d)(ix) Sub-Investment Advisory Agreement for Dreyfus Select Managers Long/Short Fund between Dreyfus and Three Bridges Capital, LP (“Three Bridges”) is incorporated by reference to Exhibit (d)(ix) of Post-Effective Amendment No. 21. (d)(x) Sub-Investment Advisory Agreement for Dreyfus Select Managers Long/Short Fund between Dreyfus and Union Point Advisors, LLC (“Union Point”) is incorporated by reference to Exhibit (d)(viii) of Post-Effective Amendment No. 6. (d)(xi) Sub-Investment Advisory Agreement for Dreyfus TOBAM Emerging Markets Fund between Dreyfus and TOBAM S.A.S. (“TOBAM”) is incorporated by reference to Exhibit (d)(ix) of Post-Effective Amendment No. 6. (d)(xii) Sub-Investment Advisory Agreement for Dreyfus Emerging Markets Debt U.S. Dollar Fund between Dreyfus and Standish Mellon Asset Management Company LLC (“Standish”) is incorporated by reference to Exhibit (d)(x) of Post-Effective Amendment No. 16. (e)(i) Distribution Agreement is incorporated by reference to Exhibit (e) of Pre-Effective Amendment No. 4. (e)(ii) Form of Broker-Dealer Selling Agreement is incorporated by reference to Exhibit (e)(ii) of Post-Effective Amendment No. 21. (e)(iii) Form of Bank Selling Agreement is incorporated by reference to Exhibit (e)(iii) of Post-Effective Amendment No. 21. (f) Not applicable. (g) Custody Agreement is incorporated by reference to Exhibit (g) of Pre-Effective Amendment No. 4. (h)(i) Transfer Agency Agreement is incorporated by reference to Exhibit (h)(i) of Pre-Effective Amendment No. 4. (h)(ii) Shareholder Services Plan is incorporated by reference to Exhibit (h)(ii) of Post-Effective Amendment No. 16. (i)(i) Opinion and Consent of Stroock & Stroock & Lavan LLP is incorporated by reference to Exhibit (i)(i) of Pre-Effective Amendment No. 4. (i)(ii) Opinion and Consent of Venable LLP is incorporated by reference to Exhibit (i)(ii) of Pre-Effective Amendment No. 4. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 21. (k) None. (l) Not applicable. (m) Distribution Plan (Rule 12b-1 Plan) is incorporated by reference to Exhibit (m) of Post-Effective Amendment No. 16. (n) Rule 18f-3 Plan is incorporated by reference to Exhibit (n) of Post-Effective Amendment No. 16. (p)(i) Code of Ethics of Registrant, Dreyfus, EACM, Newton and Standish.* (p)(ii) Code of Ethics adopted by the Non-Management Board Members of the Dreyfus Family of Funds is incorporated by reference to Exhibit (p)(ii) of Pre-Effective Amendment No. 4. (p)(iii) Code of Ethics of Kingsford is incorporated by reference to Exhibit (p)(iii) of Post-Effective Amendment No. 21. (p)(iv) Code of Ethics of Owl Creek is incorporated by reference to Exhibit (p)(iii) of Post-Effective Amendment No. 6. (p)(v) Code of Ethics of Sirios is incorporated by reference to Exhibit (p)(v) of Post-Effective Amendment No. 6. (p)(vi) Code of Ethics of Standard Pacific is incorporated by reference to Exhibit (p)(vi) of Post-Effective Amendment No. 21. (p)(vii) Code of Ethics of Three Bridges is incorporated by reference to Exhibit (p)(vii) of Post-Effective Amendment No. 21. (p)(viii) Code of Ethics of Union Point is incorporated by reference to Exhibit (p)(vi) of Post-Effective Amendment No. 6. (p)(ix) Code of Ethics of TOBAM is incorporated by reference to Exhibit (p)(vii) of Post-Effective Amendment No. 6. Other Exhibits Powers of Attorney, incorporated by reference to Exhibit (1) of Pre-Effective Amendment No. 4. Certificate of Assistant Secretary, incorporated by reference to Exhibit (2) of Pre-Effective Amendment No. 4. *Filed herewith. Item 29. Persons Controlled by or Under Common Control with Registrant None. Item 30. Indemnification The Registrant’s charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant.The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys’ fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant.These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, that no board member or officer of the Registrant may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office.Reference is hereby made to the following: Article Seventh of the Registrant’s Articles of Incorporation and any amendments thereto, Article VIII of the Registrant’s By-Laws and Section 2-418 of the Maryland General Corporation Law. Item 31. Business and Other Connections of Investment Adviser Dreyfus and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. Dreyfus also serves as sub-investment adviser to and/or administrator of other investment companies. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker-dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as an investment adviser, sub-investment adviser or administrator. (a) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates J. Charles Cardona President and Director MBSC Securities Corporation++ Director Executive Vice President 6/07 - Present 6/07 - Present BNY Mellon Liquidity Funds plc+ Director 4/06 - Present Certain Dreyfus Funds Executive Vice President Director 2/00 - Present 2/14 - Present Diane P. Durnin Vice Chair and Director None Bradley J. Skapyak Chief Operating Officer and Director MBSC Securities Corporation++ Executive Vice President 6/07 - Present The Bank of New York Mellon*** Senior Vice President 4/07 - Present The Dreyfus Family of Funds++ President 1/10 - Present Dreyfus Transfer, Inc. ++ Chairman Director 5/11 - Present 5/10 - Present Gary Pierce Controller The Bank of New York Mellon**** Vice President 7/08 - Present BNY Mellon, National Association + Vice President 7/08 - Present Laurel Capital Advisors, LLP+ Chief Financial Officer 5/07 - Present MBSC Securities Corporation++ Director Chief Financial Officer 6/07 - Present 6/07 - Present Dreyfus Transfer, Inc. ++ Chief Financial Officer Treasurer 7/05 - Present 5/11- Present Dreyfus Service Organization, Inc.++ Treasurer 7/05 - Present Seven Six Seven Agency, Inc. ++ Treasurer 4/99 - Present Joseph W. Connolly Chief Compliance Officer The Dreyfus Family of Funds++ Chief Compliance Officer 10/04 - Present Laurel Capital Advisors, LLP+ Chief Compliance Officer 4/05 - Present BNY Mellon Funds Trust++ Chief Compliance Officer 10/04 - Present MBSC Securities Corporation++ Chief Compliance Officer 6/07 - Present Christopher O’Connor Chief Administrative Officer MBSC Securities Corporation++ Executive Vice President 12/11 - Present John Pak Chief Legal Officer The BNY Mellon Corporation*** Deputy General Counsel, Investment Management 8/14 - Present Charles Doumar Vice President – Tax Asset Recovery II, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery III, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery IV, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery V, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery VII, LLC**** Assistant Treasurer 9/13 - Present Asset Recovery XIII, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XIV, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XIX, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XV, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XVI, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XVII, LLC**** Assistant Treasurer 3/13 - Present Asset Recovery XVIII, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XX, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XXI, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XXII, LLC**** Assistant Treasurer 7/13 - Present Asset Recovery XXIII, LLC**** Assistant Treasurer 7/13 - Present BNY Mellon Investments CTA, LLC**** Assistant Treasurer 9/13 - Present BNY Mellon Trust of Delaware+ Assistant Treasurer 11/13 - Present IVY Asset Management LLC+ Assistant Treasurer 9/13 - Present Mellon Hedge Advisors, LLC**** Assistant Treasurer 10/13 - Present MUNB Loan Holdings, LLC**** Assistant Treasurer 10/13 - Present 484Wall Capital Management LLC**** Assistant Treasurer – Tax 10/13 - Present Airlease Incorporated**** Assistant Treasurer – Tax 7/13 - Present Albridge Solutions, Inc.+++++ Assistant Treasurer – Tax 7/13 - Present Allomon Corporation† Assistant Treasurer – Tax 5/13 - Present AP Residential Realty, Inc. + Assistant Treasurer – Tax 8/13 - Present APT Holdings Corporation++++ Assistant Treasurer – Tax 11/13 - Present AURORA-IRE, Inc.**** Assistant Treasurer – Tax 7/13 - Present B.I.E. Corporation+ Assistant Treasurer – Tax 12/13 – Present B.N.Y. Holdings (Delaware) Corporation†† Assistant Treasurer – Tax 4/13 - Present BNY Capital Corporation**** Assistant Treasurer – Tax 9/13 - Present BNY Capital Markets Holdings, Inc.**** Assistant Treasurer – Tax 9/13 - Present BNY Capital Resources Corporation**** Assistant Treasurer – Tax 3/13 - Present BNY Cargo Holdings LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Catair LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Falcon Three Holding Corp.**** Assistant Treasurer – Tax 7/13 - Present BNY Foreign Holdings, Inc.**** Assistant Treasurer – Tax 10/13 - Present BNY Gator LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Hitchcock Holdings LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Housing I Corp.**** Assistant Treasurer – Tax 7/13 - Present BNY Housing II LLC**** Assistant Treasurer – Tax 7/13 - Present BNY ITC Leasing, LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Lease Equities (Cap Funding) LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Lease Holdings LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Lease Partners LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Leasing Edge Corporation**** Assistant Treasurer – Tax 7/13 - Present BNY Mellon Alternative Investments Holdings LLC**** Assistant Treasurer – Tax 10/13 - Present BNY Mellon Capital Markets, LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Mellon Clearing Holding Company, LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Mellon Fixed Income Securities, LLC**** Assistant Treasurer – Tax 8/13 - Present BNY Mellon Trust Company of Illinois+ Assistant Treasurer – Tax 3/13 - Present BNY Mezzanine Funding LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Mezzanine Holdings LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Mezzanine Non NY Funding LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Mezzanine NY Funding LLC**** Assistant Treasurer – Tax 5/13 - Present BNY Partnership Funding LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Rail Maintenance LLC**** Assistant Treasurer – Tax 7/13 - Present BNY Recap I, LLC**** Assistant Treasurer – Tax 9/13 - Present BNY Salvage Inc.**** Assistant Treasurer – Tax 3/13 - Present BNY Waterworks, Inc.**** Assistant Treasurer – Tax 7/13 - Present BNY Wings, Inc.**** Assistant Treasurer – Tax 7/13 - Present BNYM GIS Funding I LLC**** Assistant Treasurer – Tax 6/13 - Present BNYM GIS Funding III LLC**** Assistant Treasurer – Tax 6/13 - Present BNY-N.J. I Corp.**** Assistant Treasurer – Tax 4/13 - Present BNY-N.J. II Corp.**** Assistant Treasurer – Tax 4/13 - Present Boston Safe Deposit Finance Company, Inc.**** Assistant Treasurer – Tax 7/13 - Present CenterSquare Investment Management Holdings, Inc.**** Assistant Treasurer – Tax 12/13 - Present CenterSquare Investment Management, Inc.**** Assistant Treasurer – Tax 12/13 - Present Hamilton Floating Rate Fund Holdings, LLC**** Assistant Treasurer – Tax 5/13 - Present IRE-1, Inc.**** Assistant Treasurer – Tax 7/13 - Present IRE-AC, Inc.**** Assistant Treasurer – Tax 7/13 - Present IRE-BC, Inc.**** Assistant Treasurer – Tax 7/13 - Present IRE-SB, Inc.**** Assistant Treasurer – Tax 7/13 - Present Island Waterworks, Inc.**** Assistant Treasurer – Tax 7/13 - Present ITCMED, Inc.**** Assistant Treasurer – Tax 6/13 - Present JRHC 1998A LLC**** Assistant Treasurer – Tax 12/13 - Present Lease Equities (Texas) Corporation**** Assistant Treasurer – Tax 7/13 - Present Madison Pershing LLC**** Assistant Treasurer – Tax 6/13 - Present MAM (MA) Holding Trust* Assistant Treasurer – Tax 8/13 - Present MBC Investments Corporation††† Assistant Treasurer – Tax 11/13 - Present MCDI (Holdings) LLC**** Assistant Treasurer – Tax 9/13 - Present MELDEL Leasing Corporation Number 2, Inc. ††† Assistant Treasurer – Tax 9/13 - Present Mellon Financial Services Corporation #1+ Assistant Treasurer – Tax 7/13 - Present Mellon Financial Services Corporation #4+ Assistant Treasurer – Tax 9/13 - Present Mellon Leasing Corporation+ Assistant Treasurer – Tax 7/13 - Present Mellon Life Insurance Company+ Assistant Treasurer – Tax 10/13 - Present Mellon Properties Company***** Assistant Treasurer – Tax 8/13 - Present National Residential Assets Corp.**** Assistant Treasurer – Tax 4/13 - Present New GSM Holding Corporation**** Assistant Treasurer – Tax 7/13 - Present Northern Waterworks, Inc.**** Assistant Treasurer – Tax 7/13 - Present One Wall Street Corporation**** Assistant Treasurer – Tax 11/13 - Present Pareto New York LLC++ Assistant Treasurer – Tax 11/13 - Present PAS Holdings LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing Advisor Solutions LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing Group LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing Investments LLC**** Assistant Treasurer – Tax 6/13 - Present Pershing LLC**** Assistant Treasurer – Tax 7/13 - Present TBC Securities Co., Inc.+ Assistant Treasurer – Tax 6/13 - Present TBCAM, LLC**** Assistant Treasurer – Tax 10/13 - Present Technology Services Group, Inc.**** Assistant Treasurer – Tax 9/13 - Present Tennessee Processing Center LLC+ Assistant Treasurer – Tax 9/13 - Present The Bank of New York Consumer Leasing Corporation**** Assistant Treasurer – Tax 7/13 - Present The Boston Company Asset Management, LLC**** Assistant Treasurer – Tax 8/13 - Present USPLP, Inc.**** Assistant Treasurer – Tax 10/13 - Present MBNA Institutional PA Services LLC**** Treasurer 7/13 - Present MBNA PW PA Services LLC**** Treasurer 7/13 - Present Stanwich Insurance Agency, Inc.**** Treasurer 12/13 - Present BNY Aurora Holding Corp.**** Vice President 11/13 - Present Agency Brokerage Holding LLC**** Vice President – Tax 6/13 - Present BNY Community Development Enterprises Corp.**** Vice President – Tax 4/13 - Present Asset Recovery I, LLC**** Assistant Treasurer 9/13- 11/13 Asset Recovery VI, LLC**** Assistant Treasurer 9/13- 11/13 Asset Recovery XII, LLC**** Assistant Treasurer 3/13- 11/13 Jill Gill Vice President – Human Resources MBSC Securities Corporation++ Vice President 6/07 - Present The Bank of New York Mellon**** Vice President 7/08 - Present BNY Mellon, National Association+ Vice President 7/08 - Present Tracy A. Hopkins Vice President - Cash Strategies MBSC Securities Corporation++ Senior Vice President 2/08 - Present Anthony Mayo Vice President – Information Systems None Kathleen Geis Vice President BNY Mellon, National Association+ Managing Director 7/09 - Present BNY Mellon Distributors Holdings, Inc.+ Vice President – Real Estate 7/11 - Present BNY Mellon Investment Servicing (US) Inc.+ Vice President – Real Estate 7/11 - Present BNY Mellon Performance & Risk Analytics, LLC+ Vice President – Real Estate 7/11 - Present BNY Mellon Trust Company of Illinois+ Vice President – Real Estate 7/11 - Present BNY Mellon Trust of Delaware+ Vice President – Real Estate 7/11 - Present Eagle Investment Systems LLC+ Vice President – Real Estate 7/11 - Present Ivy Asset Management LLC+ Vice President – Real Estate 7/11 - Present Mellon Capital Management Corporation** Vice President – Real Estate 7/11 - Present Mellon Financial Services Corporation #1+ Vice President – Real Estate 7/11 - Present Mellon Holdings LLC+ Vice President – Real Estate 7/11 - Present Mellon Investor Services LLC+ Vice President – Real Estate 7/11 - Present Pareto New York LLC**** Vice President – Real Estate 7/11 - Present SourceNet Solutions, Inc.+ Vice President – Real Estate 7/11 - Present Technology Services Group, Inc.+ Vice President – Real Estate 7/11 - Present Tennessee Processing Center LLC+ Vice President – Real Estate 7/11 - Present The Bank of New York Mellon Trust Company, National Association+ Vice President – Real Estate 7/11 - Present Alcentra US, Inc. ++ Vice President – Real Estate 7/11 - Present BNY Mellon Capital Markets LLC++ Vice President – Real Estate 7/11 - Present Pershing LLC**** Vice President – Real Estate 7/11 - Present The Bank of New York Mellon+ Managing Director 7/09 - Present MBNA Institutional PA Services, LLC+ Managing Director 7/09 - Present Claudine Orloski Vice President Dreyfus Service Organization Vice President - Tax 8/14 - Present MBSC Securities Corporation Vice President - Tax 2/12 - Present Asset Recovery II, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery III, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery IV, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery IX, LLC*** Assistant Treasurer 2/11 - Present Asset Recovery V, LLC*** Assistant Treasurer 9/11 - Present Asset Recovery VII, LLC*** Assistant Treasurer 2/11 - Present Asset Recovery X, LLC*** Assistant Treasurer 2/11 - Present Asset Recovery XIII, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XIV, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XIX, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XV, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XVI, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XVII, LLC*** Assistant Treasurer 3/11 - Present Asset Recovery XVIII, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XX, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XXI, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XXII, LLC*** Assistant Treasurer 7/11 - Present Asset Recovery XXIII, LLC*** Assistant Treasurer 7/11 - Present BNY Mellon Investments CTA, LLC* Assistant Treasurer 9/13 - Present BNY Mellon Trust of Delaware# Assistant Treasurer 11/11 - Present Mellon Hedge Advisors, LLC* Assistant Treasurer 10/11 - Present Mellon Holdings LLC++ Assistant Treasurer 12/11 - Present MUNB Loan Holdings, LLC*** Assistant Treasurer 10/11 - Present 484 Wall Capital Management LLC Assistant Treasurer –Tax 10/13 - Present Airlease Incorporated††† Assistant Treasurer –Tax 7/11 - Present Albridge Solutions, Inc.†††† Assistant Treasurer –Tax 6/11 - Present Alcentra NY, LLC++ Assistant Treasurer – Tax 10/12 - Present Alcentra US, Inc †††† Assistant Treasurer – Tax 10/11 - Present Allomon Corporation† Assistant Treasurer – Tax 5/12 - Present Alternative Holdings I, LLC*** Assistant Treasurer – Tax 1/13 - Present Alternative Holdings II, LLC*** Assistant Treasurer – Tax 1/13 - Present AP Residential Realty, Inc.††††† Assistant Treasurer – Tax 8/11 - Present APT Holdings Corporation# Assistant Treasurer – Tax 12/11 - Present AURORA-IRE, INC.††† Assistant Treasurer – Tax 7/11 - Present B.N.Y. Holdings (Delaware) Corporation# Assistant Treasurer – Tax 4/12 - Present BNY Administrative Services LLC*** Assistant Treasurer – Tax 12/11 - Present BNY Alcentra Group Holdings, Inc.††††† Assistant Treasurer – Tax 3/13 - Present BNY Capital Corporation*** Assistant Treasurer – Tax 11/11 - Present BNY Capital Funding LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Capital Markets Holdings, Inc.*** Assistant Treasurer – Tax 11/ 11 - Present BNY Capital Resources Corporation##### Assistant Treasurer – Tax 7/11 - Present BNY Cargo Holdings LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Catair LLC††† Assistant Treasurer – Tax 7/11 - Present BNY Falcon Three Holding Corp.*** Assistant Treasurer – Tax 7/11 - Present BNY Foreign Holdings, Inc.*** Assistant Treasurer – Tax 9/11 - Present BNY Gator LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Hitchcock Holdings LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Housing I Corp.††† Assistant Treasurer – Tax 7/11 - Present BNY Housing II LLC*** Assistant Treasurer – Tax 10/11 - Present BNY Investment Management Services LLC# Assistant Treasurer – Tax 7/11 - Present BNY ITC Leasing, LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Lease Equities (Cap Funding) LLC##### Assistant Treasurer – Tax 7/11 - Present BNY Lease Partners LLC*** Assistant Treasurer – Tax 9/11 - Present BNY Leasing Edge Corporation*** Assistant Treasurer – Tax 7/11 - Present BNY Mellon Alternative Investments Holdings LLC*** Assistant Treasurer – Tax 10/13 - Present BNY Mellon Capital Markets, LLC Assistant Treasurer – Tax 7/11 - Present BNY Mellon Clearing Holding Company, LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Mellon Clearing, LLC*** Assistant Treasurer – Tax 6/11 - Present BNY Mellon Community Development Corporation  Assistant Treasurer – Tax 10/11 - Present BNY Mellon Distributors Holdings Inc.# Assistant Treasurer – Tax 7/12 - Present BNY Mellon Fixed Income Securities, LLC*** Assistant Treasurer – Tax 8/12 - Present BNY Mellon Investment Servicing (US) Inc.# Assistant Treasurer – Tax 3/11 - Present BNY Mellon Investment Servicing Trust Company# Assistant Treasurer – Tax 3/11 - Present BNY Mellon Performance & Risk Analytics, Inc. (US)  Assistant Treasurer – Tax 10/11 - Present BNY Mellon Performance & Risk Analytics, LLC+ Assistant Treasurer – Tax 7/11 - Present BNY Mellon Transition Management Advisors, LLC** Assistant Treasurer – Tax 5/13 - Present BNY Mellon Trust Company of Illinois***** Assistant Treasurer – Tax 3/11 - Present BNY Mezzanine Funding LLC***** Assistant Treasurer – Tax 6/11 - Present BNY Mezzanine Holdings LLC***** Assistant Treasurer – Tax 5/11 - Present BNY Mezzanine Non NY Funding LLC***** Assistant Treasurer – Tax 6/11 - Present BNY Mezzanine NY Funding LLC***** Assistant Treasurer – Tax 6/11 - Present BNY Partnership Funding LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Rail Maintenance LLC*** Assistant Treasurer – Tax 7/11 - Present BNY Real Estate Holdings LLC*** Assistant Treasurer – Tax 4/11 - Present BNY Recap I, LLC# Assistant Treasurer – Tax 11/11 - Present BNY Salvage Inc.*** Assistant Treasurer – Tax 3/11 - Present BNY Waterworks, Inc.††† Assistant Treasurer – Tax 7/11 - Present BNY Wings, Inc.††† Assistant Treasurer – Tax 7/11 - Present BNY XYZ Holdings LLC*** Assistant Treasurer – Tax 5/11 - Present BNYM CSIM Funding LLC+++ Assistant Treasurer – Tax 7/14 - Present BNYM GIS Funding I LLC*** Assistant Treasurer – Tax 6/12 - Present BNYM GIS Funding III LLC*** Assistant Treasurer – Tax 6/12 - Present BNY-N.J. I Corp.*** Assistant Treasurer 4/11 - Present BNY-N.J. II Corp.*** Assistant Treasurer – Tax 4/11 - Present Boston Safe Deposit Finance Company, Inc.* Assistant Treasurer – Tax 7/11 - Present CenterSquare Investment Management Holdings, Inc.+++ Assistant Treasurer – Tax 2/13 - Present CenterSquare Investment Management, Inc.+++ Assistant Treasurer – Tax 2/13 - Present Colson Services Corp. Assistant Treasurer – Tax 2/11 - Present EACM Advisors LLC Assistant Treasurer – Tax 4/14 - Present Eagle Access LLC  Assistant Treasurer – Tax 1/12 - Present Eagle Investment Systems LLC  Assistant Treasurer – Tax 1/12 - Present ECM DE, LLC*** Assistant Treasurer – Tax 3/11 - Present GIS Holdings (International) Inc.# Assistant Treasurer – Tax 4/12 - Present Hamilton Floating Rate Fund Holdings, LLC*** Assistant Treasurer – Tax 5/11 - Present HedgeMark International, LLC## Assistant Treasurer – Tax 5/14 - Present iNautix (USA) LLC### Assistant Treasurer – Tax 7/12 - Present IRE-1, Inc.††† Assistant Treasurer – Tax 7/11 - Present IRE-AC, Inc.††† Assistant Treasurer – Tax 7/11 - Present IRE-BC, Inc.††† Assistant Treasurer – Tax 7/11 - Present IRE-SB, Inc.††† Assistant Treasurer – Tax 7/11 - Present Island Waterworks, Inc.††† Assistant Treasurer – Tax 7/11 - Present ITCMED, Inc.*** Assistant Treasurer – Tax 6/11 - Present JRHC 1998A LLC#### Assistant Treasurer – Tax 12/11 - Present Lease Equities (Texas) Corporation##### Assistant Treasurer – Tax 7/11 - Present Lockwood Advisors, Inc.##### Assistant Treasurer – Tax 3/11 - Present Lockwood Solutions, Inc.##### Assistant Treasurer – Tax 3/11 - Present Madison Pershing LLC### Assistant Treasurer – Tax 4/11 - Present MAM (MA) Holding Trust* Assistant Treasurer – Tax 8/11 - Present MBC Investments Corporation# Assistant Treasurer – Tax 11/11 - Present MBNA Institutional PA Services LLC+ Assistant Treasurer – Tax 7/12 - Present MBNA PW PA Services LLC+ Assistant Treasurer – Tax 7/12 - Present MCDI (Holdings) LLC*** Assistant Treasurer – Tax 8/11 - Present MELDEL Leasing Corporation Number 2, Inc.# Assistant Treasurer – Tax 8/11 - Present Mellon Capital Management Corporation** Assistant Treasurer – Tax 10/13 - Present Mellon EFT Services Corporation††††† Assistant Treasurer – Tax 2/11 - Present Mellon Financial Services Corporation #1+ Assistant Treasurer – Tax 7/11 - Present Mellon Financial Services Corporation #4+ Assistant Treasurer – Tax 12/11 - Present Mellon Funding Corporation+ Assistant Treasurer – Tax 12/11 - Present Mellon Global Investing Corp.+ Assistant Treasurer – Tax 5/11 - Present Mellon International Leasing Company# Assistant Treasurer – Tax 7/11 - Present Mellon Leasing Corporation+ Assistant Treasurer – Tax 9/11 - Present Mellon Life Insurance Company+ Assistant Treasurer – Tax 10/12 - Present Mellon Overseas Investment Corporation*** Assistant Treasurer – Tax 11/11 - Present Mellon Properties Company**** Assistant Treasurer – Tax 8/12 - Present Mellon Residential Funding Corporation Assistant Treasurer – Tax 4/14 - Present National Residential Assets Corp.*** Assistant Treasurer – Tax 4/12 - Present New GSM Holding Corporation  Assistant Treasurer – Tax 7/11 - Present Newton Capital Management LLC*** Assistant Treasurer – Tax 10/11 - Present Northern Waterworks, Inc.††† Assistant Treasurer – Tax 7/11 - Present NY CRE Asset Holdings II, LLC*** Assistant Treasurer – Tax 1/12 - Present NY CRE Asset Holdings, LLC*** Assistant Treasurer – Tax 1/12 - Present One Wall Street Corporation*** Assistant Treasurer – Tax 11/11 - Present Pareto New York LLC++ Assistant Treasurer – Tax 11/11 - Present PAS Holdings LLC*** Assistant Treasurer – Tax 6/11 - Present Pershing Advisor Solutions LLC### Assistant Treasurer – Tax 6/11 - Present Pershing Group LLC### Assistant Treasurer – Tax 4/11 - Present Pershing Investments LLC*** Assistant Treasurer – Tax 2/11 - Present Pershing LLC### Assistant Treasurer – Tax 4/11 - Present PFS Holdings, LLC*** Assistant Treasurer – Tax 1/11 - Present Stanwich Insurance Agency, Inc.*** Assistant Treasurer – Tax 12/11 - Present TBC Securities Co., Inc.* Assistant Treasurer – Tax 7/12 - Present TBCAM, LLC* Assistant Treasurer – Tax 10/11 - Present Pareto New York LLC++ Assistant Treasurer – Tax 11/11 - Present PAS Holdings LLC*** Assistant Treasurer – Tax 6/11 - Present Pershing Advisor Solutions LLC### Assistant Treasurer – Tax 6/11 - Present Pershing Group LLC### Assistant Treasurer – Tax 4/11 - Present Pershing Investments LLC*** Assistant Treasurer – Tax 2/11 - Present Pershing LLC### Assistant Treasurer – Tax 4/11 - Present PFS Holdings, LLC*** Assistant Treasurer – Tax 1/11 - Present Stanwich Insurance Agency, Inc.*** Assistant Treasurer – Tax 12/11 - Present TBC Securities Co., Inc.* Assistant Treasurer – Tax 7/12 - Present Technology Services Group, Inc. Assistant Treasurer – Tax 5/11 - Present Tennessee Processing Center LLC  Assistant Treasurer – Tax 9/11 - Present The Bank of New York Consumer Leasing Corporation*** Assistant Treasurer – Tax 5/11 - Present The Boston Company Asset Management, LLC* Assistant Treasurer – Tax 6/11 - Present USPLP, Inc.*** Assistant Treasurer – Tax 10/11 - Present BNY Mellon Investment Management Holdings LLC# Assistant Vice President –Tax 12/12 - Present BNY Aurora Holding Corp.*** Vice President 10/11 - Present Agency Brokerage Holding LLC*** Vice President – Tax 2/11 - Present MBSC Securities Corporation++ Vice President – Tax 2/12 - Present Dean M. Steigauf Vice President BNY Mellon, National Association+ Vice President 7/09 - Present BNY Mellon Distributors Holdings, Inc.+ Vice President – Real Estate 7/11 - Present BNY Mellon Investment Servicing (US) Inc.+ Vice President – Real Estate 7/11 - Present BNY Mellon Performance & Risk Analytics, LLC+ Vice President – Real Estate 7/11 - Present BNY Mellon Trust Company of Illinois+ Vice President – Real Estate 7/11 - Present BNY Mellon Trust of Delaware+ Vice President – Real Estate 7/11 - Present Eagle Investment Systems LLC+ Vice President – Real Estate 7/11 - Present Ivy Asset Management LLC+ Vice President – Real Estate 7/11 - Present Mellon Capital Management Corporation** Vice President – Real Estate 7/11 - Present Mellon Financial Services Corporation #1+ Vice President – Real Estate 7/11 - Present Mellon Holdings LLC+ Vice President – Real Estate 7/11 - Present Mellon Investor Services LLC+ Vice President – Real Estate 7/11 - Present Pareto New York LLC**** Vice President – Real Estate 7/11 - Present SourceNet Solutions, Inc.+ Vice President – Real Estate 7/11 - Present Technology Services Group, Inc.+ Vice President – Real Estate 7/11 - Present Tennessee Processing Center LLC+ Vice President – Real Estate 7/11 - Present The Bank of New York Mellon Trust Company, National Association+ Vice President – Real Estate 7/11 - Present Alcentra US, Inc.++ Vice President – Real Estate 7/11 - Present BNY Mellon Capital Markets LLC++ Vice President – Real Estate 7/11 - Present Pershing LLC**** Vice President – Real Estate 7/11 - Present The Bank of New York Mellon+ Vice President 12/02 - Present James Bitetto Secretary The Dreyfus Family of Funds++ Vice President and Assistant Secretary 8/05 - Present MBSC Securities Corporation++ Assistant Secretary 6/07 - Present Dreyfus Service Organization, Inc.++ Secretary 8/05 - Present * The address of the business so indicated is One Boston Place, Boston, MA 02108. ** The address of the business so indicated is 50 Fremont Street, Suite 3900, San Francisco, CA 94105. *** The address of the business so indicated is One Wall Street, New York, NY 10286. **** The address of the business so indicated is 3601 N. I-10 Service Road, Suite 102, Metairie, LA 70002. ***** The address of the business so indicated is 2 North LaSalle Street, Suite 1020, Chicago, IL 60602. ***** The address of the business so indicated is 445 Park Avenue, 12th Floor, New York, NY 10022. + The address of the business so indicated is One Mellon Bank Center, Pittsburgh, PA 15258. ++ The address of the business so indicated is 200 Park Avenue, New York, NY 10166. +++ The address of the business so indicated is 630 West Germantown Pike, Suite 300, Plymouth Meeting, PA 19462. † The address of the business so indicated is Two Mellon Center, Suite 329, Pittsburgh, PA 15259. ††† The address of the business so indicated is 100 White Clay Center, Newark, DE 19711. ††† The address of the business so indicated is 1633 Broadway, New York, NY 10019. †††† The address of the business so indicated is 10877 Wilshire Blvd, #1550, Los Angeles, CA 90024. ††††† The address of the business so indicated is 1735 Market Street, Philadelphia, PA 19103. ††††† The address of the business so indicated is 10 Gresham Street, London, EC2V 7JD. o The address of the business so indicated is 4 New York Plaza, New York, NY 10004. oo The address of the business so indicated is 200 Connecticut Avenue, Norwalk, CT 06854-1940. ooo The address of the business so indicated is One Wells Avenue, Newton, MA 02459. oooo The address of the business so indicated is 65 LaSalle Road, Suite 305, West Hartford, CT 06107. ooooo The address of the business so indicated is 101 Barclay Street, 3rd Floor, New York, NY 10286. oooooo The address of the business so indicated is 1313 Broadway Plaza, Tacoma, WA 98402. # The address of the business so indicated is 301 Bellevue Parkway, Wilmington, DE 19809. ## The address of the business so indicated is 780, Third Avenue, 44th Floor, New York, NY 10017. ### The address of the business so indicated is One Pershing Plaza, Jersey City, NJ 07399. #### The address of the business so indicated is 601 Travis Street, 17th Floor, Houston, TX 77002. ##### The address of the business so indicated is 1201 Louisiana, Suite 3160, Houston, TX 77002. ##### The address of the business so indicated is 760 Moore Road, King of Prussia, PA 19406-1212. ##### The address of the business so indicated is 8400 E. Prentice Ave, Greenwood Village, CO 80111. ##### The address of the business so indicated is 1290 Avenue of the Americas, New York, NY 10104. (b)Business and Other Connections of Sub-Investment Adviser Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Kingsford, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Kingsford Capital or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Kingsford Capital (SEC File No. 801-73688). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Newton, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Newton or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Newton (SEC File No. 801-42114). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Owl Creek, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Owl Creek or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Owl Creek (SEC File No. 801-66113). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Sirios, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Sirios or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Sirios (SEC File No. 801-73570). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Standard Pacific, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Standard Pacific or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Standard Pacific (SEC File No. 801-49080). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Standish, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Standish or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Standish (SEC File No. 801-60527). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Three Bridges, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Three Bridges or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Three Bridges (SEC File No. 801-73041). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of TOBAM, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by TOBAM or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by TOBAM (SEC File No. 801-72248). Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Union Point, a sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by Union Point or that firm’s officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by Union Point (SEC File No. 801-78234). Item 32. Principal Underwriters (a)State the name of each investment company (other than the Registrant) for which each principal underwriter currently distributing the Registrant’s securities also acts as a principal underwriter, depositor, or investment adviser. 1. Advantage Funds, Inc. 2. BNY Mellon Funds Trust 3. CitizensSelect Funds 4. Dreyfus Appreciation Fund, Inc. 5. Dreyfus BASIC Money Market Fund, Inc. 6. Dreyfus Bond Funds, Inc. 7. Dreyfus Cash Management 8. Dreyfus Funds, Inc. 9. The Dreyfus Fund Incorporated Dreyfus Government Cash Management Funds Dreyfus Growth and Income Fund, Inc. Dreyfus Index Funds, Inc. Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Reserves Funds Dreyfus Intermediate Municipal Bond Fund, Inc. Dreyfus International Funds, Inc. Dreyfus Investment Funds Dreyfus Investment Grade Funds, Inc. Dreyfus Investment Portfolios The Dreyfus/Laurel Funds, Inc. The Dreyfus/Laurel Funds Trust The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus Liquid Assets, Inc. Dreyfus Manager Funds I Dreyfus Manager Funds II Dreyfus Midcap Index Fund, Inc. Dreyfus Municipal Bond Opportunity Fund Dreyfus Municipal Cash Management Plus Dreyfus Municipal Funds, Inc. Dreyfus Municipal Money Market Fund, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus New Jersey Municipal Money Market Fund, Inc. Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus New York AMT-Free Municipal Money Market Fund Dreyfus New York Municipal Cash Management Dreyfus New York Tax Exempt Bond Fund, Inc. Dreyfus Opportunity Funds Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Dreyfus Premier GNMA Fund, Inc. Dreyfus Premier Investment Funds, Inc. Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus Research Growth Fund, Inc. Dreyfus State Municipal Bond Funds Dreyfus Stock Funds Dreyfus Short Duration Bond Fund The Dreyfus Socially Responsible Growth Fund, Inc. Dreyfus Stock Index Fund, Inc. Dreyfus Tax Exempt Cash Management Funds The Dreyfus Third Century Fund, Inc. Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus Variable Investment Fund Dreyfus Worldwide Dollar Money Market Fund, Inc. General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General New York Municipal Money Market Fund Strategic Funds, Inc. (b) Name and principal Business address Positions and offices with the Distributor Positions and Offices with Registrant Kenneth Bradle** Chief Executive Officer, President and Director None J. Charles Cardona* Chairman of the Board None Robert G. Capone**** Executive Vice President None Sue Ann Cormack** Executive Vice President None John M. Donaghey*** Executive Vice President None Tracy Hopkins* Executive Vice President None Mark A. Keleher***** Executive Vice President None William H. Maresca** Executive Vice President None Timothy M. McCormick* Executive Vice President None David K. Mossman*** Executive Vice President None Christopher D. O’Connor* Executive Vice President None Irene Papadoulis** Executive Vice President None Matthew Perrone** Executive Vice President None Andrew Provencher* Executive Vice President None Bradley J. Skapyak* Executive Vice President President Bill E. Sappington* Executive Vice President None Gary Pierce* Chief Financial Officer None Brie A. Steingarten* Chief Legal Officer and Secretary None Mercedes Katz** Senior Vice President None Mary T. Lomasney**** Senior Vice President None Joseph W. Connolly* Chief Compliance Officer (Investment Advisory Business) Chief Compliance Officer Stephen Storen* Chief Compliance Officer None Katherine M. Scott Chief Risk Officer None Barbara A. McCann**** Senior Vice President None Matthew D. Connolly* Vice President and Anti-Money Laundering Officer Anti-Money Laundering Compliance Officer Maria Georgopoulos* Vice President – Facilities Management None Stewart Rosen* Vice President – Facilities Management None Karin L. Waldmann* Privacy Officer None Charles Doumar***** Vice President – Tax None Timothy I. Barrett** Vice President None Gina DiChiara* Vice President None Jill Gill* Vice President None Joanne S. Huber*** Vice President – Tax None Kathleen Geis***** Vice President None Dean M. Steigauf***** Vice President None Donna M. Impagliazzo** Vice President – Compliance None Carla R. Wanzer* Vice President – Compliance None Claudine Orloski*** Vice President – Tax None John Shea* Vice President – Finance None Christopher A. Stallone** Vice President None Susan Verbil* Vice President – Finance None William Verity* Vice President – Finance None James Windels***** Vice President Treasurer Kristofer Yrrizarry***** Vice President None James Bitetto* Assistant Secretary Vice President and Assistant Secretary Mary Lou Olinski*** Assistant Secretary None Audrey Edwards*** Assistant Secretary None Cristina Rice*** Assistant Secretary None Victor R. Siclari*** Assistant Secretary None * Principal business address is 200 Park Avenue, New York, NY 10166. ** Principal business address is 144 Glenn Curtiss Blvd., Uniondale, NY 11556-0144. *** Principal business address is One Mellon Bank Center, Pittsburgh, PA 15258. **** Principal business address is One Boston Place, Boston, MA 02108. ***** Principal business address is 50 Fremont Street, Suite 3900, San Francisco, CA 94105. ***** Principal business address is 101 Barclay Street, New York, NY 10286. ***** Principal business address is 2 Hanson Place, Brooklyn, NY 11217. ***** Principal business address is One Wall Street, New York, NY 10286. Item 33. Location of Accounts and Records 1. The Bank of New York Mellon One Wall Street New York, New York 10286 2. The Bank of New York Mellon One Mellon Bank Center Pittsburgh, Pennsylvania 15258 3. BNY Mellon Investment Servicing (US), Inc. 4400 Computer Drive Westborough, MA 01581 4. The Dreyfus Corporation 200 Park Avenue New York, New York 10166 5. The Dreyfus Corporation 2 Hanson Place Brooklyn, New York 11217 Item 34. Management Services Not applicable. Item 35. Undertakings None. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 27th day of February, 2015. DREYFUS BNY MELLON FUNDS, INC. By: /s/Bradley J. Skapyak Name: Bradley J. Skapyak Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) February 27, 2015 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financial and Accounting Officer) February 27, 2015 James Windels /s/ Joseph S. DiMartino* Chairman of the Board February 27, 2015 Joseph S. DiMartino /s/ Kenneth A. Himmel* Board Member February 27, 2015 Kenneth A. Himmel /s/ Stephen J. Lockwood* Board Member February 27, 2015 Stephen J. Lockwood /s/ Roslyn M. Watson* Board Member February 27, 2015 Roslyn M. Watson /s/ Benaree Pratt Wiley* Board Member February 27, 2015 Benaree Pratt Wiley /s/ Francine J. Bovich* Board Member February 27, 2015 Francine J. Bovich By: /s/ James Bitetto Name: James Bitetto Title: Attorney-in-Fact Index of Exhibits (p)(i) Code of Ethics of Registrant, Dreyfus, EACM, Newton and Standish
